Citation Nr: 0835348	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1946.  He thereafter served variously in the 
Reserves and Army National Guard from September 1947 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a hearing held at the RO in August 2008. 

Following the hearing, additional evidence was submitted, for 
which a waiver of initial RO consideration was provided.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007). 

The issue of entitlement to an initial compensable rating for 
asbestosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in active service; 
bilateral hearing loss did not originate during the veteran's 
period of active service or until decades thereafter, or 
during any other period of service, and is not otherwise 
related to any period of service.

2.  Tinnitus was not present in active service, did not 
originate during the veteran's period of active service or 
any other period of service, and is not otherwise related to 
any period of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service or any period of active duty for training 
or inactive duty training, nor may service connection be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service or any period of active duty for training or inactive 
duty training.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the adjudication of the 
veteran's claims, VA collectively provided him with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in February 2005, May 2006 and June 2006 
correspondences; the latter two correspondences addressed the 
information and evidence necessary to establish an initial 
disability rating and effective date in the event the 
veteran's claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
In this regard the Board notes that at his hearing before the 
undersigned, the veteran testified as to treatment at Lake 
County Regional Hospital at some unspecified point in the 
past.  The Board points out that VA obtained records from the 
facility for 2006, based on the veteran's authorization.  
Neither the facility itself nor the records provided by the 
facility suggested that older records are available.  

The veteran also testified that he received audiometric 
testing at the Gainesville, Florida VA Medical Center (VAMC) 
in 1981.  The record reflects that the Gainesville VAMC was 
contacted by the RO on several occasions, and in April 2006 
provided copies of all records in its possession.  Those 
records date from February 1996.  Given that the referenced 
VAMC is not in possession of records for the veteran prior to 
that date, the Board finds it reasonably certain that earlier 
records for the veteran do not exist at that facility.
 
The record also reflects that the veteran was afforded a VA 
examination in September 2006 addressing the etiology of his 
disorders.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of an organic disease of the nervous system, such 
as sensorineural hearing loss, during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309.

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty (or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  38 C.F.R. § 3.6(a).  
Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 C.F.R. § 3.6(b)(1).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The service treatment records for the veteran's period of 
active service show that his auditory acuity was within 
normal limits when tested; the records are silent for any 
complaints or findings as to hearing loss or tinnitus.  The 
service records for his period of service in the Reserves and 
Army National Guard are also silent for any complaints or 
finding of hearing loss or tinnitus.  Audiometric testing in 
March 1973 revealed puretone thresholds, in decibels, of no 
more than 15 at the 500, 1000, 2000, 3000, and 4,000 Hertz.

Service personnel records show the veteran served during 
active service as a motor mechanic and machinist mate.  His 
ship was torpedoed on one occasion.  During his Reserves and 
Army National Guard service, his occupations included squad 
leader, food service sergeant, and platoon sergeant.  During 
that time, he reported his civilian occupation as mechanic.
 
VA and private treatment records for February 1996 to July 
2005 are silent for complaints or findings of hearing loss or 
tinnitus.  A March 2004 entry in the VA records documents the 
presence of a hole located in the left tympanic membrane.

The veteran attended a VA examination in September 2006.  He 
reported a 5-year history of hearing problems.  He indicated 
that he was exposed in service to deck gun noise and to noise 
during service in the Reserves and Army National Guard; he 
indicated that he used hearing protection intermittently 
during those noise exposures.  The veteran explained that his 
civilian noise exposures included to heavy equipment without 
the use of hearing protection, and from racing motorcycles 
and cars.  As to tinnitus, the veteran reported experiencing 
symptoms since the 1930s.  Audiometric testing of the veteran 
demonstrated values which meet VA's standards for hearing 
loss.  The veteran was diagnosed as having bilateral hearing 
loss and tinnitus.  The examiner concluded it was less likely 
than not that the hearing loss was due to service noise 
exposure, given the records showing that he had normal 
hearing as late as 1973.  With respect to tinnitus, the 
examiner concluded that it was less likely than not that the 
tinnitus was related to service because the onset of the 
disorder preceded service.

In June 2006, the veteran was contacted by VA to clarify the 
disorders for which he was seeking service connection.  He 
indicated at that time that he believed his left ear hearing 
loss and tinnitus were due to a damaged left eardrum.

At his August 2008 hearing before the undersigned, the 
veteran testified that he worked during his period of active 
service in engine/boiler rooms as, inter alia, a machinist 
mate and assistant engineer.  He testified that he was then 
placed in charge of firing the vessel's deck guns.  He argued 
that his hearing loss originated from the exposure to deck 
gun blasts, despite his use of hearing protection at the 
time.  The veteran testified that during his service in the 
Army National Guard, he was exposed to noise from trucks and 
heavy equipment.  He explained that he was exposed as a 
civilian to noise while working for a construction company.  
The veteran testified that the VA physician who issued him 
hearing aids told him that the hearing loss was due to 
service.  As to tinnitus, he indicated that he first noticed 
the disorder in 1977 or 1978, while training at the Panama 
Canal.  He explained that he believed the tinnitus was caused 
by the deck gun noise exposure during active service.  He 
explained that he never sought treatment in service either 
for hearing loss or tinnitus.

Analysis

A.  Bilateral hearing loss

Given the evidence showing that his vessel was torpedoed 
during active service, the Board finds that the veteran 
served in combat, and accepts his statements that he 
experienced acoustic trauma in service.  He does not contend, 
however, that he noticed or was treated for hearing loss at 
that time, or until decades after his period of active 
service.  The records show that as late as March 1973, the 
veteran's auditory acuity was well within normal limits.  See 
generally, Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
None of his service treatment records for his service in the 
Reserves or Army National Guard record complaints or findings 
concerning decreased auditory acuity, and the veteran admits 
that he never sought treatment for hearing loss through his 
service departments.

Moreover, there is otherwise no post-service evidence of 
hearing loss or any ear impairment until more than 20 years 
after he retired from the Army National Guard in 1981.  The 
Board notes that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  
In this case, despite acoustic trauma during active service 
and possible exposure to noise in the Reserves and Army 
National Guard, the Board finds that the considerable gap in 
time between references to hearing loss from 1946 to 2004 
(and particularly from 1981 to 2004) militates against the 
probative value of the veteran's account of any hearing loss 
symptoms prior to 2004.  The Board accordingly finds his 
account concerning the occurrence of symptoms prior to 2004 
to lack credibility.

The veteran was afforded a VA examination in September 2006 
for the specific purpose of addressing the etiology of the 
hearing loss.  The examiner concluded that the veteran's 
hearing loss was not related to service.  The examiner 
provided a rationale for his conclusion which the Board finds 
is supported by the evidence of record.

The only evidence supportive of the veteran's claim consists 
of the statements and testimony of the veteran himself.  The 
veteran contends that his hearing loss is related to the 
exposure to noise during his period of active service in 
particular.  He also contends that a treating physician has 
linked the hearing loss to service.  As already noted, the 
Board finds the veteran's assertions concerning continuity of 
symptoms since at least 1981 to lack credibility.  The Board 
also points out that, as a layperson, the veteran's opinion 
as to medical causation does not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As to his assertion concerning what his treating physician 
told him, the veteran's account of what his health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Compare 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the preponderance of the evidence shows that the 
veteran's current bilateral hearing loss did not originate in 
service or within one year of discharge therefrom, during any 
period of active duty for training or inactive duty training, 
and is not otherwise etiologically related to any period of 
service.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  The claim is denied. 

B.  Tinnitus

As already explained, the Board accepts the veteran's 
statements that he experienced acoustic trauma during his 
period of active service.  He does not contend, however, that 
he noticed or was treated for tinnitus at that time.  He has 
instead provided at least two accounts of when he first 
noticed ringing in his ears.  At his September 2006 VA 
examination he reported that the tinnitus began prior to 
active service.  During his August 2008 hearing he indicated 
that the tinnitus began in the 1970s, presumably during a 
period of active duty for training (given his reference to 
the Panama Canal).  Although the veteran is competent to 
report noticing ringing in his ears, see Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), in this case the Board finds 
that the inconsistency in his description of the onset of 
tinnitus renders his account of developing tinnitus during a 
period of active duty for training incredible.  The Board 
also notes in this regard that, as with the hearing loss, the 
veteran first reported tinnitus decades after his service in 
the Army National Guard ended, despite his familiarity with 
VA medical facilities since at least 1996.  The Board finds 
that this further weakens the probative value of his current 
account of the onset of tinnitus.

In addition, the September 2006 VA examiner specifically 
addressed the etiology of the tinnitus, concluding that the 
tinnitus was not related to service.  This opinion is 
supported by the record showing the absence of any tinnitus 
complaints until the 2000s.

The only evidence supportive of the veteran's claim consists 
of the statements and testimony of the veteran himself.  As 
noted, his assertions concerning tinnitus during any period 
of service or since that time lack credibility.  The Board 
again points out that, as a layperson, his opinion as to 
medical causation does not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, the preponderance of the evidence shows that the 
veteran's tinnitus did not originate in active service or any 
period of active duty for training or inactive duty training, 
and is not otherwise etiologically related to service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  The claim is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

At the veteran's September 2006 VA examination, the examiner 
concluded that the veteran asbestosis was characterized by 
bilateral pleural plaquing, but not to the extent as to cause 
measurable restrictive pulmonary disease on pulmonary 
function tests undertaken in November 2003.  The examiner 
noted that the veteran had age-related emphysema which, he 
concluded, was responsible for the findings on the referenced 
tests.  The examiner noted that restrictive pulmonary disease 
is the typical pulmonary functional abnormality caused by 
asbestosis.

In a May 2008 statement, J. Albino, M.D. indicated that the 
veteran had diagnostic evidence of calcified pleural plaques 
demonstrating asbestosis, as well as extensive scarring of 
the left lower lobe and mild scarring of the right lobe.  He 
noted that the veteran also had lobular emphysema which was 
worse in the upper lobes.  Dr. Albino referenced an April 
2008 Computed Tomography scan and a February 2008 pulmonary 
function test report which he purported to include with his 
statement (but did not).  Dr. Albino noted that the veteran 
had shortness of breath partly due to obstructive lung 
disease from chronic obstructive pulmonary disease (COPD) and 
emphysema, but explained that a component might be due to 
asbestosis as well.  He noted that the referenced pulmonary 
function tests showed that the diffusing capacity was low, 
suggesting mainly parenchymal disease due either to emphysema 
or asbestosis.  

Dr. Albino's report renders it unclear whether the findings 
shown on pulmonary function tests are more properly 
attributable to service-connected asbestosis or to 
nonservice-connected lung disorders.  Under the 
circumstances, the Board is of the opinion that another VA 
examination would be helpful in determining the severity of 
the veteran's service-connected disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  This appeal has been advanced on the 
Board's docket.  The RO should follow any 
established procedures for the processing 
of such a claim.

2.  With any necessary authorization from 
the veteran, the RO should contact Dr. 
Albino and invite him to submit copies of 
the February 2008 pulmonary function test 
report and April 2008 Computed Tomography 
scan he referenced in his May 2008 
statement.  

3.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the extent and severity of his 
service-connected asbestosis.  The claims 
folder should be made available to the 
examiner.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the pertinent diagnostic criteria, 
including DLCO (SB) findings.  If DLCO 
(SB) testing is not possible, the 
examiner should set forth the reasons.  
To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected asbestosis from 
those of any other pulmonary disorder, 
including emphysema.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


